—Appeal by the defen*632dant from a judgment of the County Court, Suffolk County (Mallon, J.), rendered September 27, 1989, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to prove that he intended to cause serious physical injury to the decedent and that they failed to disprove his justification defense. However, viewing the evidence, in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The People offered evidence that the defendant aimed a loaded shotgun at the decedent as he was retreating, that the defendant pulled the trigger once, that the shotgun blast hit the decedent in the back, and that the shotgun wound caused the decedent’s death. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
Further, under the circumstances of this violent felony offense resulting in death, the sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Mangano, P. J., O’Brien, Pizzuto and Santucci, JJ., concur.